Plaintiff-appellant, Bruce D. Dalton, appeals from an order of the Court of Claims of Ohio sua sponte dismissing defendant-appellee, Common Pleas Court of Cuyahoga County ("common pleas court"). Plaintiff sets forth one assignment of error asserting that the trial court erred in dismissing defendant, common pleas court, as the common pleas court is an instrumentality of the state pursuant to R.C. 2743.01 and, further, is subject to joinder in the Court of Claims pursuant to Civ. R. 20(A).
Plaintiff's complaint alleges that on November 25, 1980, he was indicted by the Grand Jury of Cuyahoga County for aggravated arson. On August 17, 1981, the indictment and all charges were dismissed as nolle prosequi. On August 25, 1981, the common pleas court docketed the journal entry dismissing the indictment and charges against plaintiff. However, plaintiff alleges the Bureau of Criminal Identification and Investigation ("BCI") and the common pleas court failed to transfer and enter that information into the LEADS computer system for dissemination to law enforcement officials.
On April 22, 1984, plaintiff was arrested by a law enforcement official of the city of Westlake. Information from the LEADS computer showed that the aggravated arson charges were still outstanding. Plaintiff asserts that, as a result thereof, he unnecessarily was treated as one who had committed or was suspected of having committed aggravated arson.
On April 22, 1985, plaintiff filed an action against BCI and the common pleas court alleging violations of his rights under various sections of federal law and the Constitution of the United States, as well as claims under the statutory and common law of Ohio.
Prior to answering plaintiff's complaint, defendant common pleas court filed a motion to dismiss for failure to state a claim upon which relief could be granted against it. While the Court of Claims originally denied defendant's motion, after discovery and prior to trial, the court sua sponte dismissed defendant common pleas court pursuant to R.C. 2743.02(E) and2743.01(A).
Plaintiff's assignment of error raises two issues for consideration by this court: first, whether the Court of Claims had subject matter jurisdiction over the common pleas court as an instrumentality of the state under R.C. 2743.01(A); and, second, whether the Court of Claims erred in refusing to exercise jurisdiction over the common pleas court under Civ. R. 20(A) (permissive joinder).
Pursuant to R.C. 2743.01(A), "state" is defined as:
"* * * [T]he state of Ohio, including, but not limited to, the general *Page 125 
assembly, the supreme court, the offices of all elected state officers, and all departments, boards, offices, commissions, agencies, institutions, and other instrumentalities of the state of Ohio. `State' does not include political subdivisions."
Under subsection (B) of that same section, "political subdivision" is defined as:
"* * * [M]unicipal corporations, townships, counties, school districts, and all other bodies corporate and politic responsible for governmental activities only in geographic areas smaller than that of the state to which the sovereign immunity of the state attaches."
Given the foregoing, plaintiff urges us to hold that the common pleas court acting as a court, rather than through an individual judge, is the state of Ohio and therefore a proper defendant before the Court of Claims. Citing various functions of the common pleas court which exceed county boundary lines, plaintiff invites us to reject the reasoning of Tymcio v. State (1977),52 Ohio App.2d 298, 6 O.O. 3d 310, 369 N.E.2d 1063, motion to certify record overruled (Sept. 9, 1977), No. 77-639. In Tymcio,
this court stated:
"Despite the fact that the court of common pleas of each county is a state court and an instrumentality of the state, we do not find that the state's waiver of immunity from liability by R.C.2743.02(A) extends to the Common Pleas Court of Portage County in light of the definitions set forth in R.C. 2743.01(A) and (B)."Id. at 301-302, 6 O.O. 3d at 311-312, 369 N.E.2d at 1065.
Hence, while the "court of common pleas of each county is an instrumentality of the state and is not a political subdivision within the ordinary meaning thereof," id. at 300, 6 O.O. 3d at 311, 369 N.E.2d at 1065, the definition of political subdivision under R.C. 2743.01(B) encompasses the common pleas court and eliminates it from the definition of state under R.C. 2743.01(A).Id. at 301-302, 6 O.O. 3d at 311-312, 369 N.E.2d at 1065. Accordingly, following the holding of Tymcio, the common pleas court is not within the definition of "state" under the language of R.C. 2743.01.
In the second issue presented by plaintiff's assignment of error, plaintiff argues that even if the common pleas court is not the state for purposes of R.C. Chapter 2743, the common pleas court should be joined in an action against BCI in the Court of Claims under Civ. R. 20(A). Again, this court has addressed the issue of joinder under R.C. Chapter 2743. In so doing, we have held that the state is the only proper defendant in the Court of Claims in an original action. See Wirth v. Ohio Dept. of Transp.
(June 26, 1979), Franklin App. No. 78AP-838, unreported. See, also, Elkins v. Natl. Labor Relations Bd. (Nov. 19, 1981), Franklin App. No. 81AP-629, unreported; Beamer v. State (May 12, 1983), Franklin App. No. 82AP-654, unreported; and PlasticSurgery Associates, Inc. v. Rachford (Dec. 29, 1983), Franklin App. No. 83AP-358, unreported. While plaintiff urges us to permit joinder of a nonstate defendant in the Court of Claims of Ohio, plaintiff's argument runs directly contrary to the foregoing authority and we decline plaintiff's invitation to do so.
Accordingly, we overrule plaintiff's assignment of error and affirm the judgment of the trial court.
Judgment affirmed.
REILLY and YOUNG, JJ., concur. *Page 126